DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-21 are pending and currently under consideration for patentability.    

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
		 
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on June 15th, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
	Claim 1 is objected to because of the following informalities: “a drug vial” is already introduced in line 3 so “a drug vial” in line 5 should be amended to “the drug vial”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities: “a first end” is already introduced in claim 1 so “a first end” in claim 3 should be amended to “the first end”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garfield (US PGPUB 2011/0112501 A1).

Regarding Claim 1, Garfield teaches a drug transfer device (transport system, 400) comprising: 
a housing (vial adapter, 410) having a first end (lower end) and a second end (upper end) positioned opposite the first end (figure 18);
 a vial attachment (claws, 414) configured to secure the drug transfer device to a drug vial (vial, V) (paragraph 120); 
a vial transfer member (needles, 428, 470) defining a passageway, the vial transfer member configured to pierce a seal (seal, S) of a drug vial (paragraph 0128); 
a cannula (stem, 420) received within the housing (410) (figure 15), the cannula (420) is in fluid communication with the passageway of the vial transfer member (paragraph 0428), the cannula (420) having a first end (first tip, 428a) and a second end (second tip, 428b) positioned opposite from the first end (figure 18); 
a seal arrangement (seal member, 422) positioned within the housing (410), the seal arrangement (422) movable within the housing (410) between a first position (paragraph 0127) where the cannula (420) is isolated from the first end of the housing (410) (figure 21) and a second position (paragraph 0128 where the cannula (420) is configured to be in fluid communication with a mating connector (428) received by the first end of the housing (figure 22) (paragraph 0128); and
 a connection member (syringe adapter assembly, 520) defining a passageway (522a)  in fluid communication with the passageway of the vial transfer member (paragraph 0137), the connection member (520) configured to receive a mating connector (428) (figure 21).

Regarding Claim 2, Garfield teaches the device of claim 1, and wherein the vial attachment (414) is secured to the second end (figure 16) of the housing.

Regarding Claim 3, Garfield teaches the device of claim 2, wherein the second end of the cannula (420) is secured to the vial attachment (414), the cannula extending from the vial attachment (414) towards the first end of the housing (410) with a first end of the cannula (420) positioned intermediate the first and second ends of the housing (410) (figure 16).

Regarding Claim 4, Garfield teaches the device of claim 3, wherein the connection member (520) extends from the vial attachment member (428) (figure 21).

Regarding Claim 5, Garfield teaches the device of claim 1, wherein the passageway of the vial transfer member comprises first (428) and second passageways (470) extending along a longitudinal direction of the vial transfer member (figure 16), the first passageway (428) axially spaced from the second passageway (470) and in fluid communication with the cannula (420), the second passageway (470) is in fluid communication with the passageway of the connection member (520) (paragraph 0137).

Regarding Claim 7, Garfield teaches device of claim 1, wherein the connection member (520) comprises a membrane (seal member, 524) (figure 21).

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tadashi (JP 2010124898 A).
Regarding Claim 15, Tadashi teaches a method for transferring liquid medicament between containers (paragraph 0001), the method securing a drug transfer device (cylinder, 32) to a drug container (container, 20) comprising a liquid medicament (paragraph 0002) (figure 2);
 	securing an infusion adapter (connector, 1) to the drug transfer device (32); 
securing an infusion container (solution bag, 10) to the infusion adapter (1)(figure 2); and 
introducing air into the drug container (20) via the drug transfer device (32) (paragraph 0024) to transfer the liquid medicament from the drug container (20) to the infusion container (10) via the drug transfer device (32) and the infusion adapter (1) (figure 13) (paragraph 0038).

Regarding Claim 16, Tadashi teaches the method of claim 15, further comprising: inverting the drug container (20) (figure 6: drug container is upside down) prior to introducing air into the drug container (20) (paragraph 0038-0040).

Regarding Claim 17, Tadashi teaches the method of claim 15, further comprising: securing a syringe adapter to the drug transfer device; securing a syringe barrel (syringe, 30) to the syringe adapter (tubular portion, 16) ; and injecting air into the drug container (30) via the syringe barrel (30), the syringe adapter (16) (paragraph 0042), and the drug transfer device to introduce the air into the drug container (30) (paragraph 0042).

Regarding Claim 18, Tadashi teaches the method of claim 15, wherein air is introduced into the drug container (20) via the drug transfer (32) device via an air delivery pump (syringe, 30) (paragraph 0038) (figure 2).

Regarding Claim 19, Tadashi teaches the method of claim 18, further comprising: securing a delivery tube (16) to the drug transfer device, the delivery tube extending between the drug transfer device (32) and the air delivery pump (16) (figure 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Garfield (US PGPUB 2011/0112501 A1).

Regarding Claim 8, Garfield teaches a system for transferring a liquid medicament between containers (transport system, 400), the system comprising: 
syringe adapter (520) having a first end configured to be secured to a syringe barrel (syringe barrel, 502) and a second end (figure 21); 
a drug transfer device comprising: a housing (wall, 434) having a first end configured to receive the connection member (416) of the infusion adapter (410) and a second end positioned opposite the first end (figure 18); 
a vial attachment (vial adapter, 410) configured to secure the drug transfer device to a drug vial (paragraph 120);
 a vial transfer member (needles, 428, 470) defining a passageway, the vial transfer member configured to pierce a seal of a drug vial (paragraph 0128); 
 a cannula (420) received within the housing (410) (figure 15), the cannula (420) is in fluid communication with the passageway of the vial transfer member (paragraph 0428), the cannula (420) having a first end (first tip, 428a) and a second end (second tip, 428b) positioned opposite from the first end (figure 18); 
a seal arrangement (422) positioned within the housing (410), seal arrangement (422) movable within the housing (410) between a first position (paragraph 0127) where the cannula (420) is isolated from the first end of the housing (410) (figure 21) and a second position (paragraph 0128 where the cannula (420) is configured to be in fluid communication with the infusion adapter (250) when the infusion adapter(250) is received by the first end of the housing (410) (figure 12); and 
a connection member (seal member, 524) defining a passageway in fluid communication with the passageway of the vial transfer member (paragraph 0137), the connection member (524) configured to receive the syringe adapter (520) (figure 21).
The current embodiment of Garfield fails to teach an infusion having a connection member and a container access member configured to be secured to an infusion container. However, an alternative embodiment of Garfield teaches  an infusion adapter (adapter assembly, 250) having a connection member (lumen, 256 and a container access member (connection, 258) configured to be secured to an infusion container (syringe, 130) (paragraph 0084) (Figures 1-9). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the of transfer system  of the preferred embodiment of Garfield to include an infusion adapter similar to that disclosed by Garfield so that the system is capable of adapting multiple fluids and syringes (Garfield, paragraph 0078).

Regarding  Claim 9,  Garfield teaches the system of claim 8, further comprising an air delivery pump (syringe, 500) in fluid communication with the first end of the syringe adapter (520).

Regarding  Claim 10,  Garfield teaches the system of claim 9, further comprising a drug measuring device (paragraph 0116) and a controller (control system, 200) in communication with the drug measuring device and the air delivery pump (500) the controller configured to actuate the air delivery pump based on dosage information received from the drug measuring device (paragraph 0076).

Regarding  Claim 11,  Garfield teaches the system of claim 9, wherein the air delivery pump (500) is in fluid communication with the first end of the syringe adapter (520) via a delivery tube (figure 10).

    PNG
    media_image1.png
    583
    500
    media_image1.png
    Greyscale

Regarding  Claim 12,  Garfield teaches the system of claim 8, wherein the vial attachment (414) is secured to the second end of the housing (410) (figure 16), the second end of the cannula (420) is secured to the vial attachment (414) (figure 16), the cannula (420) extending from the vial attachment (414) towards the first end of the housing (410) with a first end of the cannula (420) positioned intermediate the first and second ends of the housing (410)(paragraph 0127)(figure 16) .

Regarding  Claim 13,  Garfield teaches the system of claim 12, wherein the connection member (524) extends from the vial attachment member (414, and wherein the passageway of the vial transfer member (428 and 470) comprises first (428) and second passageways (470) extending along a longitudinal direction (figure 16) of the vial transfer member, the first passageway (428)  axially spaced from the second passageway (470) and in fluid communication with the cannula (420), the second passageway (470) is in fluid communication with the passageway of the connection member (524) (paragraph 0137) .

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garfield (US PGPUB 2011/0112501 A1) in view of Steese (US PGPUB 2018/0117261 A1).
Regarding Claim 6, Garfield teaches device of claim 1, wherein the seal arrangement (460) comprises a collet (460) having a first end and a second end and a membrane (422) received by the collet (460), at least a portion of the collet (460) received within the housing (410), the collet (460) comprising a body (central body portion, 462) (figure 20). However, Garfield fails to teach a locking member connected to the body and that the collet is movable from a first position where the locking member is open to receive a mating connector to a second position where radially outward movement of the locking member is restricted. Steese teaches a system for mixing and injecting drug products (abstract) comprising: a locking member (latch members, 616) connected to the body and that the collet (block member, 614)  is movable (paragraph 0055) from a first position where the locking member (616) is open to receive a mating connector (latch member, 612) to a second position where radially outward movement of the locking member (616) is restricted (paragraph 0055).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the collet of Garfield to include a locking member similar to that disclosed by Steese in order to retain the desired position of the needle (Steese, paragraph 0055). 

Regarding Claim 14, Garfield teaches the system of claim 8, wherein the seal arrangement (460) comprises a collet (460) having a first end and a second end and a membrane (422) received by the collet (460), at least a portion of the collet (460) received within the housing (410), the collet (460) comprising a body (462).  However, Garfield fails to teach a locking member connected to the body and that the collet is movable from a first position where the locking member is open to receive the infusion adapter to a second position where radially outward movement of the locking member is restricted.  Steese teaches a system for mixing and injecting drug products (abstract) comprising: a locking member (latch members, 616) connected to the body and that the collet (block member, 614)  is movable (paragraph 0055) from a first position where the locking member (616) is open to receive the infusion adapter (needle, 48) (figure 6J) to a second position where radially outward movement of the locking member (616) is restricted (paragraph 0055).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the collet of Garfield to include a locking member similar to that disclosed by Steese in order to retain the desired position of the needle (Steese, paragraph 0055)

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi (JP 2010124898 A) in view of Garfield (US PGPUB 2011/0112501 A1).
Regarding Claim 20, Tadashi teaches the method of claim 18. However, Tadashi fails to teach sending dosage information to a controller in communication with the air delivery pump; and actuating the air delivery pump based on the dosage information.  Garfield teaches sending dosage information to a controller (200) in communication with the air delivery pump (120); and actuating the air delivery pump (120) based on the dosage information (figures 38A-H and 39A-C) (paragraphs 0151 and 0152). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drug transfer device of Tadashi to include a dosage information controller similar to that disclosed by Garfield so that the vial- syringe adapter does not administer the incorrect dosage, and the system can verify the correct amount is administered (Garfield, paragraph 0152).

Regarding Claim 21, Tadashi in view of  Garfield teaches the method of claim 20. Tadashi fails to teach measuring a volume or weight of the infusion container and actuating the air delivery pump via controller.  Garfield teaches measuring a volume (paragraph 0107) and/or a weight (paragraph 0151) of the infusion container via a drug measuring device (paragraph 0116), the drug measuring device sending one or more of a volume measurement, weight measurement, and the dosage information to the controller (paragraph 0116) (figure 12); and actuating the air delivery pump via the controller until the infusion container receives a prescribed dosage of the liquid medicament (paragraph 0076).  Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the drug transfer device of Tadashi to include a dosage information controller similar to that disclosed by Garfield so that the vial- syringe adapter does not administer the incorrect dosage, and the system can verify the correct amount is administered (Garfield, paragraph 0152).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20210015708 A1, US 20200086064 A1, and US 20180311110 A1.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE ELIZABETH STRACHAN whose telephone number is (571)272-7291. The examiner can normally be reached M-F: 8:00-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tanya Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1115.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATE ELIZABETH STRACHAN/Examiner, Art Unit 3781                                                                                                                                                                                                        
/ANDREW J MENSH/Primary Examiner, Art Unit 3781